IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                    )
                                        )       DIVISION ONE
                      Respondent,       )
                                        )       No. 78011-5-1
                 V.                     )
                                        )       UNPUBLISHED OPINION
JEREMY RAY FORINASH                     )
a.k.a JEREMY RAY COLE,                  )
                                        )
                      Appellant.        )
                                        )       FILED:     MAY 1.3 2019

      PER CURIAM — Jeremy Forinash challenges legal financial obligations

(LF0s) imposed following his convictions for misdemeanor and felony

harassment. Gallagher contends, and the State concedes, that the trial court

erred in imposing the $100 DNA (deoxyribonucleic acid) collection fee due to

evidence that he suffers from a mental health condition. See RCW 9.94A.777

(1), (2). The State further concedes that because the court found Forinash

suffers from a diagnosed mental illness and does not possess any ability to pay

non-mandatory LF0s,"[t]he record here is sufficient to conclude that the trial

court also should have waived the $100 DNA fee under RCW 9.94A.777." We

accept the State's concessions and remand for the court to strike the DNA fee

from Forinash's judgment and sentence.

             For the Court: